West, Associate Justice.
This suit was before this court on a former appeal. Ormond v. Hayes, 60 Tex., 180.
It was then reversed and remanded, and a new trial had in the district court.
Since this last trial was had, being the one now under consideration, this court has had occasion to pass upon several of the questions that were raised in this case.
These matters were much considered in the case of Ryan v. Hays et al., decided at the Austin term, 1884 (ante, p. 42).
The rules were there laid down as to the liability of the receiver *277to the railroad corporation, in cases like the one now under consideration.
[Opinion delivered October 24, 1884.]
Under that decision we deem it proper and just that the judgment here rendered should be reversed, and the cause remanded for a new trial in accordance with the views expressed and the rules there laid down.
It may also be proper to remark, in view of a new trial, that the second error assigned, bringing in question the correctness of the part of the charge of the court there set forth, appears to be not without merit.
We are of the opinion that, under the facts and circumstances of this case, that it perhaps was calculated to give, in some degree, undue prominence to certain facts developed by the evidence, and which were therein referred to and called specially to the attention, of the jury.
There is also believed to be some merit in the sixth assignment of error.
It did not by its terms confine the jury with sufficient clearness and certainty to the actual proof adduced on the trial, in arriving at the amount of their verdict. It, we are inclined to think, gave them rather too much latitude in their inquiries as to the amount of damages they should assess.
The verdict in its form is also somewhat objectionable. It cannot be said to be either a special or a general verdict. The judgment also recited many facts that were not found by the verdict, though proved on the trial.
The judgment is reversed and the cause remanded.
Reversed and remanded.